Exhibit 10.6

CONSORCIO MINERO DE MÉXICO CORMIN MEX, S.A. DE C.V.

a Trafigura Group Company

DON DAVID GOLD MEXICO, SA. DE C.V.

Calle Las Rosas No. 339

Colonia Reforma, C.P. 68050

Oaxaca de Juárez, Oaxaca.

México

Mexico City, April 1st, 2012

 

 

AMENDMENT TO PURCHASE CONTRACT 203-11CMX-020-1-P

 

With respect to contract 203-11CMX-020-1-P (the “Contract”) between CONSORCIO
MINERO DE MEXICO CORMIN MEX, S.A. DE C.V., Av. Reforma No. 115, Despacho 2102,
Lomas de Chapultepec, Delegaciòn Miguel Hidalgo, Mexico D.F. 11000, Mexico (the
“Buyer”) and DON DAVID GOLD, SA. DE C.V., Macedonio Alcalá No. 201-105, colonia
centro, Oaxaca de Juárez, Oaxaca (the “Seller”), Buyer and Seller agree to amend
the Contract as follows:

The Effective Date of this Amendment shall be the 01st day of February 2012.

AGREED TERMS

As from the Effective Date:

I. - General Provisions

The rights and obligations of the Seller under the Contract dated July 1, 2011
are assigned and transferred to the company DON DAVID GOLD MEXICO, S.A. DE C.V.,
and this company accept all this rights and obligations;

Nothing in this Agreement shall affect or prejudice any claim or demand
whatsoever which Cormin Mex may have against the Seller, relating to matters
arising prior to the Effective Date.

DON DAVID GOLD MEXICO, S.A DE C.V., guarantees the performance of all of its
obligations under the Contract mentioned above and indemnifies the Buyer in
respect of any losses, liabilities, costs and expenses incurred or suffered as a
result of any failure to perform any obligation under the Contract.

II. - ASSAYING

Assays shall be made independently by each party and the results of such assays
shall be exchanged on a lot-by-lot basis for payable elements and on a composite
basis for penalty

 

 

Av. Paseo de la Reforma No. 115, Piso 21 Oficina 2102 Col. Lomas de Chapultepec
Mexico, D.F. C.P. 11000 Tel.: 5540 2169 Fax: 5540 2203

 



--------------------------------------------------------------------------------

CONSORCIO MINERO DE MÉXICO CORMIN MEX, S.A. DE C.V.

a Trafigura Group Company

 

elements by registered airmail or special courier on a mutually agreed date, but
in any event not later than 60 (sixty) calendar days after the date on which the
assay samples are sealed and sent to the respective parties. In the event one
party fails to present its assay certificate to the other party by the 60th
(sixtieth) calendar day following the date on which the assay samples were
sealed and sent to the respective parties, the assay results of the party which
was ready to exchange its assay results shall be final and binding, save for
fraud or manifest error.

Should the difference between the results of both parties be not more than:

 

Lead    0.5%   (zero point five percent) Silver    50 gr   (fifty grams per dry
metric ton) Gold    1.00grms   (one gram per dry metric ton) Arsenic    0.10%  
(zero point one percent) Antimony    0.10%   (zero point one percent)

Then the exact mean of the two results shall be taken as the agreed assay for
the purpose of final accounting.

In the event that the difference between Seller’s and Buyer’s assay results
exceeds the limits set out above then an umpire assay shall be made by an umpire
laboratory to be agreed upon between Buyer and Seller, which shall be one of the
following, acting in rotation:

Stewart Inspection and Analysis Limited

Caddick Road

Knowsley Business Park

Prescot

L34 9ER

England

Laboratory Services International B.V.

Pittsburghstraat 9

3047 BL Rotterdam

The Netherlands

Alfred H. Knight International Ltd.

Eccleston Grange

Prescot Road

St. Helens

Merseyside WA10 3BQ

England

 

Av. Paseo de la Reforma No. 115, Piso 21 Oficina 2102 Col. Lomas de Chapultepec
México, D.F. C.P. 11000 Tel.: 5540 2169 Fax: 5540 2203

 



--------------------------------------------------------------------------------

CONSORCIO MINERO DE MÉXICO CORMIN MEX, S.A. DE C.V.

a Trafigura Group Company

 

Should the umpire assay fall between the results of the two parties, the
arithmetical mean of the umpire assay and the assay of the party whose results
are nearer to the umpire’s shall be taken as the agreed assay. Should the umpire
assay fall outside the exchanged results, the middle of the 3 (three) results
shall be final. If the umpire results coincides with the result of either of the
two parties or is the exact mean of the exchanged result, the umpire assay shall
be final.

The cost of the umpire assay shall be borne by the party whose result is
farthest from the umpire result. The cost of the umpire assay shall be borne
equally by both parties when the umpire assay is the exact mean of the exchanged
results.

III. - Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
Mexico. Any dispute arising out of or in connection with this Agreement
(including any question regarding its existence, validity or termination) shall
be referred to and finally resolved by Mexico’s trials.

IN WITNESS WHEREOF the Parties have executed this Agreement as of the respective
dates set out below with effect from the Effective Date.

Accepted:

 

LOGO [g365476g61s75.jpg]

     

LOGO [g365476g06e66.jpg]

CONSORCIO MINERO DE MEXICO       DON DAVID GOLD, S.A. DE C.V., CORMIN MEX, S.A.
DE C.V.       (Signed by fully authorised signatory) (signed by fully authorised
signatory)       Place and Date:                                        
                                       Place and Date: Colorado Springs, CO USA,
April 25, 2012

 

LOGO [g365476g00q71.jpg]

      Name: William W. Reid DON DAVID GOLD MEXICO, S.A. DE C.V.,       (Signed
by fully authorised signatory)      

 

Place and Date: Colo Springs, CO USA April 25, 2012

Name: William W. Reid

     

 

Av. Paseo de la Reforma No. 115, Piso 21 Oficina 2102 Col. Lomas de Chapultepec
México, D.F. C.P. 11000 Tel.: 5540 2169 Fax: 5540 2203

 